DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 01/07/2022, 08/11/2021, 09/24/2020, and 07/09/2020 have been considered by the examiner.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,440,251 B2 (herein referred to as Ono) in view of Fransson et al., U.S. Patent Publication No. 2014/0233853 A1.
	Regarding claim 1, Ono teaches “An image capturing apparatus comprising: 
an imaging element configured to generate an image; 
an image memory (claim 1 - col. 28, line 65) ; and  
circuitry configured to retrieve, in an absence of an image capture operation, the image temporarily stored in the image memory (claim 1 - col. 28, line 67 – col. 29, line 2)
perform predetermined processing based on out-of-focus information corresponding to a first area of the image, the out-of-focus information corresponding to a difference in focus between the first area of the image and a second area of the image that is different from the first area of the image (claim 1 – col. 29, lines 3-8), 
perform the image capture operation after performing the predetermined processing (claim 1 – col. 29, lines 9-10), and


Ono as cited in claim 1, teaches storing and processing of the image but does not teach the source of image such an imaging element that generates an image. However, examiner here asserts that a person of ordinary skill in the art understands a very well-known fact of what the options of image generating means could be - the source of an image can apparently be an imaging element such as sensor or it can be transferred from other computing unit. Ono describes a system that can be used to correct out-of-focus image and as well-known focus correction is required in the cameras and an imaging element/sensor is an inherent component of a camera. Frannson teaches an imaging device that includes an image sensor, which takes image and then corrects the focus of the image similarly as done by Ono (see Frannson – figure 1 and paras 0011 and 0031). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have an imaging element to generate image as taught by Frannson in the invention of Ono. A person having ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to have an imaging element to generate image as taught by Frannson in the invention of Ono, in order to extend Ono’s capability to be used as or in a camera, so that images produced at that same instant can be focus autocorrected, producing clear quality instant images.

	Regarding claim 2, claim 2 has been similarly analyzed and rejected as per claim 2 of Ono.

	Regarding claim 3, claim 3 has been similarly analyzed and rejected as per claim 3 of Ono.

	Regarding claim 4, claim 4 has been similarly analyzed and rejected as per claim 5 of Ono.

	Regarding claim 5, claim 5 has been similarly analyzed and rejected as per claim 6 of Ono.

	Regarding claim 6, claim 6 has been similarly analyzed and rejected as per claim 7 of Ono.

	Regarding claim 7, claim 7 has been similarly analyzed and rejected as per claim 8 of Ono.

	Regarding claim 8, claim 8 has been similarly analyzed and rejected as per claim 9 of Ono.

	Regarding claim 9, claim 9 has been similarly analyzed and rejected as per claim 10 of Ono.

	Regarding claim 10, claim 10 has been similarly analyzed and rejected as per claim 11 of Ono.

	Regarding claim 11, claim 11 has been similarly analyzed and rejected as per claim 12 of Ono.

	Regarding claim 12, claim 12 has been similarly analyzed and rejected as per claim 13 of Ono.

	Regarding claim 13, claim 13 has been similarly analyzed and rejected as per claim 14 of Ono.



	Regarding claim 15, claim 15 has been similarly analyzed and rejected as per claim 16 of Ono.

	Regarding claim 16, claim 16 has been similarly analyzed and rejected as per claim 17 of Ono.

	Regarding claim 17, claim 17 has been similarly analyzed and rejected as per claim 18 of Ono.

	Regarding claim 18, claim 18 has been similarly analyzed and rejected as per claim 19 of Ono.

	Regarding claim 19, claim 19 has been similarly analyzed and rejected as per claim 20 of Ono.

Regarding claim 20, claim 20 has been similarly analyzed and rejected as per claim 24 of Ono in view of Frannson (as cited in the rejection of claim1).

Regarding claim 21, claim 21 has been similarly analyzed and rejected as per claim 25 of Ono in view of Frannson (as cited in the rejection of claim 1).

.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manav Seth whose telephone number is (571) 272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        January 27, 2022